Exhibit 10.1

GUARANTOR CONSENT AND REAFFIRMATION

August 8, 2012

Reference is made to Restatement Agreement, dated as of August 8, 2012 to the
Credit Agreement dated as of May 3, 2012, among Borrower, the Lenders, JPMORGAN
CHASE BANK, N.A., BARCLAYS BANK PLC., COBANK, ACB and COÖPERATIEVE CENTRALE
RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW YORK BRANCH, as
co-syndication agents (in such capacity, “Co-Syndication Agents”), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC, BARCLAYS
BANK PLC, COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK
NEDERLAND,” NEW YORK BRANCH and COBANK, ACB, as Joint Lead Arrangers and Joint
Bookrunning Managers, COÖPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK, B.A.
“RABOBANK NEDERLAND,” NEW YORK BRANCH and COBANK, ACB, as Joint Lead Arrangers
and Joint Bookrunning Managers for the Term A-1 Loans, BANK OF AMERICA, N.A., as
swingline lender (in such capacity, “Swingline Lender”), as issuing bank (in
such capacity, “Issuing Bank”), as administrative agent (in such capacity,
“Administrative Agent”) for the Lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Original Credit
Agreement”). Capitalized terms used but not otherwise defined in this Guarantor
Consent and Reaffirmation (this “Consent”) are used with the meanings attributed
thereto in the Restatement Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of the
Restatement Agreement and agrees that each reference to the Original Credit
Agreement in the Loan Documents shall, on and after the Restatement Effective
Date, be deemed to be a reference to the Amended and Restated Credit Agreement.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Restatement Agreement, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by the Restatement Agreement, are reaffirmed, and remain in
full force and effect.

After giving effect to the Restatement Agreement, each Guarantor reaffirms each
Lien granted by it to the Administrative Agent for the benefit of the Secured
Parties under each of the Loan Documents to which it is a party, which Liens
shall continue in full force and effect during the term of the Amended and
Restated Credit Agreement, and shall continue to secure the Obligations (after
giving effect to the Restatement Agreement), in each case, on and subject to the
terms and conditions set forth in the Amended and Restated Credit Agreement and
the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

ALCOFI INC. CONSTELLATION BRANDS SMO, LLC
CONSTELLATION BRANDS U.S. OPERATIONS, INC. CONSTELLATION LEASING, LLC
CONSTELLATION TRADING COMPANY, INC. FRANCISCAN VINEYARDS, INC. ROBERT MONDAVI
INVESTMENTS THE HOGUE CELLARS, LTD. By:   /s/ David E. Klein   Name: David E.
Klein   Title: Vice President and Assistant Treasurer CONSTELLATION BEERS LTD.
CONSTELLATION SERVICES LLC By:   /s/ David E. Klein   Name: David E. Klein  
Title: Vice President and Treasurer